DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US20150223663) in view of Gerace (US20200048922) and in further view of Engineering Toolbox (attached as PDF), Rivera (US20090178223), and Salmon (20150208894).
In regards to claim 1, Maurer discloses a mopping system comprising: a mop head (Fig. 1 element 30) having a planar mopping surface (Fig. 1 bottom surface of element 30, 0025; the wings (38) lock into a flat position) configured for receiving therein a mop pad (Fig. 1 element 12) that detachably engages with the mop head (0025), wherein the entire mopping surface is defined by the outer perimeter of the mop head (Fig. 1), wherein the entire mopping surface of the mop head is flat (Fig. 1, 0025); and a mop handle (Fig. 1 element 33) pivotably attached to the mop head (Fig. 1, 0026; handle (33) is pivotably attached through swivel joint (42)).
Maurer fails to disclose the mop head having a volumetric mass density of at least 4 g/cm^3. Gerace teaches that a mop head can be made of stainless steel (Paragraph 0067) and Engineering Toolbox teaches that stainless steel has a mass density between 7.48 g/cm^3 – 8 g/cm^3. Therefore, the combination of Gerace and Toolbox discloses a volumetric mass density of the mop head is at least 4 g/cm^3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the mop head of Maurer to be made of stainless steel as taught by Gerace due to stainless steel having a high corrosive resistance.
Maurer also fails to disclose the high-density material of the mop head and the entire mopping surface of the mop head each contribute to imparting a uniform downward pressure to provide a uniform cleaning effect on a floor being cleaned, wherein the uniform downward pressure is distributed across the entire mopping surface of the mop head. However, this limitation is inherent to the mop head disclosed by Maurer, as modified. Having a mop head made entirely of stainless steel (a high-density material) yields an even distribution of force from the material. Also, having an entirely flat mopping surface yields an even distribution of weight and downward pressure along the entire mopping surface. Combining the stainless steel mop head material and the entirely flat mopping surface yields a uniform downward pressure which would be capable of providing a uniform cleaning effect on a floor being cleaned.
In regards to claim 2, Maurer, as modified, discloses the mopping system of claim 1, wherein at least 75% by weight of the mop head is formed of a metallic substance comprising one or more of: iron, lead, zinc, chromium, manganese, tin, copper, nickel and alloys thereof (Gerace, Paragraph 0067 states that the head can be made entirely of stainless steel). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the mop head out of stainless steel due to stainless steel having a high corrosive resistance.
In regards to claim 3, Maurer, as modified, discloses the mopping system of claim 1. Maurer, as modified, fails to disclose the mop head comprises one or more of: carbon- based materials, silicon-based materials, plastic-based materials, wood-based materials, glass-based materials, and stone-based materials. Gerace teaches the mop head comprises one or more of: carbon- based materials, silicon-based materials, plastic-based materials, wood-based materials, glass-based materials, and stone-based materials.  (Gerace, Paragraph 0067 states that the head can be made of wood). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the mop head of Maurer to be made of wood, as taught by Gerace to reduce the cost of producing the mop head while still providing high durability and for aesthetic purposes.
In regards to claim 4, Maurer, as modified, discloses the mopping system of claim 1. Maurer, as modified, fails to disclose the mop head defines a center section interconnecting a left section and a right section. Salmon teaches the mop head defines a center section (Figure 1 element 12, Paragraph 0031 central section = center section) interconnecting a left section and a right section (Figure 1 elements 14, Paragraph 0031 folding wings = left section and right section; Figure 1 also shows the center section connects the left and right sections). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a center section that connects a left and right section to allows for flexibility in how a mop pad can be attached.
In regards to claim 5, Maurer, as modified, discloses each of the left section and the right section pivotable about a lateral edge of the center portion (Salmon, Fig.2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the left and right section to be pivotable about a lateral edge of the center portion because it would allow for easier attachment/detachment of the mop pad onto the mop head.
In regards to claim 6, Maurer, as modified, discloses the mopping system of claim 5, wherein a free end of the left section and a free end of the right section are configured to pivot downwards in a direction opposite to a direction in which the handle extends (Salmon, Fig. 4). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a free end of the left section and a free end of the right section to pivot downwards in a direction opposite to a direction in which the handle extends because it allows for easier attachment/detachment of the mop pad onto the mop head.
In regards to claim 7, Maurer, as modified, discloses the mopping system of claim 5, wherein the mop pad includes folded flaps at each end, each folded flap configured for receiving a respective portion of the left section and the right section (Maurer, Fig. 1 elements 28, 0025).
In regards to claim 8, Maurer, as modified, discloses the mopping system of claim 1, wherein the volumetric mass density of the mop head is at least 5 g/cm3. See rejection for claim 1 for rejection reasoning.
In regards to claim 9, Maurer, as modified, discloses the mopping system of claim 1, wherein the volumetric mass density of the mop head is at least 6 g/cm3. See rejection for claim 1 for rejection reasoning.
In regards to claim 10, Maurer, as modified, discloses the mopping system of claim 1, wherein the volumetric mass density of the mop head is at least 7 g/cm3. See rejection for claim 1 for rejection reasoning.
In regards to claim 11, Maurer, as modified, discloses the mopping system of claim 1, wherein the mop head is configured for use as one or more of: a dry mop, and a wet mop (Maurer, Paragraph 0023; pre-wetted implies a wet mop).
In regards to claim 13, Maurer, as modified, discloses the mopping system of claim 2, wherein the metallic substance comprises at least 90% by weight of the mop head (Gerace, Paragraph 0067 states that the head can be made entirely of stainless steel). See rejection for claim 2 for rejection reasoning.
In regards to claim 14, Maurer, as modified, discloses the mopping system of claim 2, wherein the metallic substance comprises at least 95% by weight of the mop head (Gerace, Paragraph 0067 states that the head can be made entirely of stainless steel). See rejection for claim 2 for rejection reasoning.
In regards to claim 15, Maurer, as modified, discloses the mopping system of claim 2, wherein the metallic substance comprises at least 98% by weight of the mop head (Gerace, Paragraph 0067 states that the head can be made entirely of stainless steel). See rejection for claim 2 for rejection reasoning.
In regards to claim 16, Maurer discloses a mopping system comprising: a mop head (Fig. 1 element 30) having a planar mopping surface (Fig. 1, 0025; the wings (38) lock into a flat position) wherein the entire mopping surface is defined by the outer perimeter of the mop head (Fig. 1), andPage 4 of 12Appl. No: 17/093,700Docket No: 1215/2 UTIL Reply Dated: May 23, 2022wherein the entire mopping surface of the mop head is flat (Fig. 1, 0025); a mop pad (Fig. 1 element 12) that detachably engages with the mop head (0025); and a mop handle (Fig. 1 element 33) pivotably attached to the mop head (Fig. 1, 0026; handle (33) is pivotably attached through swivel joint (42)).
Maurer fails to disclose a center section interconnecting a left section and a right section, each of the left section and the right section pivotable about a lateral edge of the center section, where the handle is connected to the center section. Salmon is also concerned with a mopping system and teaches a center section (Figure 1 element 12, Paragraph 0031 central section = center section) interconnecting a left section and a right section (Figure 1 elements 14, Paragraph 0031 folding wings = left section and right section), each of the left section and the right section pivotable about a lateral edge of the center section (Fig. 4), where the handle (Fig. 4 element 28) is connected to the center section (Fig. 4). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the mopping system of Maurer to have a center section that connects a left and right section and having the handle attached to the center section as taught by Salmon to allow for flexibility in how a mop pad can be attached while keeping the handle attached to a stationary section of the mop head to allow for an easy, unchanged grip during mop pad attachment. 
Maurer also fails to disclose the mop head is made of a high density material and that the combined volumetric mass density of the mop head and the mop pad is at least 4 g/cm^3. Gerace is also concerned with a mopping system and teaches that the mop head can be made entirely of stainless steel (Paragraph 0067), which is a high density material. Engineering Toolbox teaches that stainless steel has a mass density between 7.48 g/cm^3 – 8 g/cm^3. Therefore, the combination of Gerace and Toolbox teaches a volumetric mass density of the mop head is at least 4 g/cm^3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the mop head of Maurer, as modified by Salmon, to make the mop head out of stainless steel due to stainless steel having a high corrosive resistance. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose the highest stainless steel mass density of 8 g/cm^3 because the additional weight allows for less force input from the user to clean surfaces. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to infuse the mop pad of Maurer, as modified by Salmon, with enough sand or other abrasive material to keep the combination of the mop head and the mop pad to at least 4 g/cm^3 because the abrasiveness would allow the mop pad to clean stuck on material from surfaces.
Maurer also fails to disclose the high-density material of the mop head and the flat mopping surface of the mop head each contribute to imparting a substantially uniform downward pressure to provide a substantially uniform cleaning effect on a floor being cleaned, wherein the uniform downward pressure is distributed across the entire mopping surface of the mop head. However, this limitation is inherent to the mop head disclosed by Maurer, as modified by Salmon, Gerace, and Engineering Toolbox. Having a mop head made entirely of stainless steel (a high-density material) yields a substantially even distribution of force from the material. Also, having a flat mopping surface yields an even distribution of weight along the mopping surface. Combining the stainless steel mop head material and the flat mopping surface yields a uniform downward pressure which would be capable of providing a uniform cleaning effect on a floor being cleaned, wherein the uniform downward pressure is distributed across the entire mopping surface of the mop head.
Regarding claim 17, Maurer, as modified, discloses the mopping system of claim 16. Maurer, as modified, fails to disclose the mop pad comprises one or more of sand, beads, and gel. Rivera is also concerned with a cleaning article and teaches the mop pad comprises beads (Paragraph 0026). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the mop pad of Maurer, as modified, to include beads in the mop pad as taught by Rivera because Rivera teaches that this enhances the scouring action.
Regarding claim 18, Maurer, as modified, discloses the mopping system of claim 16, wherein the mop head is formed of a metallic substance comprising one or more of: iron, lead, zinc, chromium, manganese, tin, copper, nickel and alloys thereof (Gerace, Paragraph 0067 states that the head can be made entirely of stainless steel). See rejection for claim 2 for rejection reasoning.
Regarding claim 19, Gerace discloses a mopping system comprising: a mop head (Fig. 1 element 30) having a planar mopping surface (Fig. 1, 0025; the wings (38) lock into a flat position), the mop head defining at least two sections (Fig. 1 elements 38 and 34) pivotably attached to each other (0025; elements 38 are operably mounted to element 34 and also are hinged which implies that elements 38 are pivotably attached to element 34), wherein the entire mopping surface is defined by the outer perimeter of the mop head (Fig. 1), and wherein the entire mopping surface of the mop head is flat (Fig. 1, 0025); Reply Dated: May 23, 2022 a mop pad (Fig. 1 element 12) that detachably engages with the mop head (0025); and a mop handle (Fig. 1 element 33) pivotably attached to the mop head (Fig. 1, 0026; handle (33) is pivotably attached through swivel joint (42)).
Maurer fails to disclose the mop head is formed of a non-metallic substance such that a volumetric mass density of the mop head is at least 4 g/cm^3. Gerace is also concerned with a mopping system and teaches that the mop head can be made of a non-metallic material (Paragraph 0067; the mop head can be made of wood for example). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the mop head of Maurer to be made of wood, as taught by Gerace to reduce the cost of producing the mop head while still providing high durability and for aesthetic purposes. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose a wood with a mass density of at least 4 g/cm^3 to increase the weight of the mop head and therefore increase the cleaning action.
Maurer also fails to disclose the non-metallic substance of the mop head and the mopping surface of the mop head each contribute to imparting a uniform downward pressure to provide a uniform cleaning effect on a floor being cleaned, wherein the uniform downward pressure is distributed across the entire mopping surface of the mop head. However, this limitation is inherent to the mop head disclosed by Maurer, as modified by Gerace. Having a mop head made entirely of wood (a non-metallic substance) yields an even distribution of force from the material. Also, having a flat mopping surface yields an even distribution of weight along the mopping surface. Combining the wood mop head material and the flat mopping surface yields a uniform downward pressure which would be capable of providing a uniform cleaning effect on a floor being cleaned, wherein the uniform downward pressure I distributed across the entire mopping surface of the mop head.
In regards to claim 21, Maurer, as modified, discloses the mopping system of claim 1. Maurer, as modified, fails to disclose a combined volumetric mass density of the mop head and the mop pad is at least 6 grams/cm3. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose the highest stainless steel mass density of 8 g/cm^3 because the additional weight allows for less force input from the user to clean surfaces. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to infuse the mop pad of Maurer, as modified, with enough sand or other abrasive material to keep the combination of the mop head and the mop pad to at least 4 g/cm^3 because the abrasiveness would allow the mop pad to clean stuck on material from surfaces.
In regards to claim 22, Maurer, as modified, discloses the mopping system of claim 1. Maurer, as modified, fails to disclose the high-density material comprises at least 90% by weight of the mop head and the mop pad. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose the highest stainless steel mass density of 8 g/cm^3 because the additional weight allows for less force input from the user to clean surfaces. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to then choose a mop pad which, when combined with the stainless steel mop head with a mass density of 8 g/cm^3, is no more than 10% of the combined weight of the mop head and mop pad so that the mop pad is easy for a user to transport and attach/detach from the mop head and also is cheaper to ship. 
Response to Arguments
Applicant’s arguments filed 5/23/2022 with respect to claims 1, 4, 16, and 19 have been considered but are moot because the new ground of rejection does not rely on any previous combination of prior art for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 5/23/2022 with respect to claim 17 have been fully considered but they are not persuasive. Applicant argues that Rivera is not analogous art because Rivera is not in the same field of endeavor as a mop system. Examiner finds that both Maurer and Rivera are both in the cleaning article field of endeavor. Rivera specifies that it relates to materials used for cleaning surfaces in domestic environments, which examiner finds correlative to a mop pad of a mopping system. Applicant also argues that Rivera does not solve a similar issue to Applicant’s invention. Examiner finds that both Rivera and Applicant are concerned with improving the cleaning action of a cleaning article and therefore solve similar issues.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723